                    Case 20-15102            Doc 1       Filed 08/04/20 Entered 08/04/20 09:50:10                              Desc Main
                                                           Document     Page 1 of 41

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Martha’s Event Planning & Décor, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3363 Sheridan Road                                              2315 Walnut Street
                                  Zion, IL 60099                                                  Waukegan, IL 60087
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Lake                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 20-15102                Doc 1       Filed 08/04/20 Entered 08/04/20 09:50:10                                   Desc Main
                                                               Document     Page 2 of 41
Debtor    Martha’s Event Planning & Décor, LLC                                                         Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 20-15102            Doc 1        Filed 08/04/20 Entered 08/04/20 09:50:10                                 Desc Main
                                                            Document     Page 3 of 41
Debtor   Martha’s Event Planning & Décor, LLC                                                      Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 20-15102            Doc 1       Filed 08/04/20 Entered 08/04/20 09:50:10                                Desc Main
                                                           Document     Page 4 of 41
Debtor    Martha’s Event Planning & Décor, LLC                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 4, 2020
                                                  MM / DD / YYYY


                             X   /s/ Martha Rosiles                                                       Martha Rosiles
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Owner




18. Signature of attorney    X   /s/ Thomas R. Hitchcock                                                   Date August 4, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Thomas R. Hitchcock 6195164
                                 Printed name

                                 Hitchcock & Associates, PC
                                 Firm name

                                 53 W. Jackson Blvd
                                 Suite 724
                                 Chicago, IL 60604
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     312 551 6400                  Email address      tom@tomhitchcock.com

                                 6195164 IL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Case 20-15102   Doc 1   Filed 08/04/20 Entered 08/04/20 09:50:10   Desc Main
                          Document     Page 5 of 41
                 Case 20-15102                    Doc 1          Filed 08/04/20 Entered 08/04/20 09:50:10                       Desc Main
                                                                   Document     Page 6 of 41




 Fill in this information to identify the case:

 Debtor name         Martha’s Event Planning & Décor, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 4, 2020                          X /s/ Martha Rosiles
                                                                       Signature of individual signing on behalf of debtor

                                                                       Martha Rosiles
                                                                       Printed name

                                                                       Owner
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
Case 20-15102   Doc 1   Filed 08/04/20 Entered 08/04/20 09:50:10   Desc Main
                          Document     Page 7 of 41
                   Case 20-15102                            Doc 1               Filed 08/04/20 Entered 08/04/20 09:50:10                                                           Desc Main
                                                                                  Document     Page 8 of 41
 Fill in this information to identify the case:

 Debtor name            Martha’s Event Planning & Décor, LLC

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $              1,510.39

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $              1,510.39


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$            41,828.45


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $              41,828.45




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                  Case 20-15102                   Doc 1          Filed 08/04/20 Entered 08/04/20 09:50:10                       Desc Main
                                                                   Document     Page 9 of 41
 Fill in this information to identify the case:

 Debtor name         Martha’s Event Planning & Décor, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     TCF Bank                                                checking account                                                           $310.39



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $310.39
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 20-15102                    Doc 1          Filed 08/04/20 Entered 08/04/20 09:50:10                       Desc Main
                                                                  Document     Page 10 of 41
 Debtor         Martha’s Event Planning & Décor, LLC                                             Case number (If known)
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used     Current value of
                                                      physical inventory         debtor's interest      for current value         debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Chair covers, overlays,
           sashes, table runners,
           table cloths, center
           pieces, flowers,
           credensa, tables, chairs,
           fabric, curtains                                                                    $0.00                                            $250.00




 23.       Total of Part 5.                                                                                                                 $250.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used     Current value of
                                                                                 debtor's interest      for current value         debtor's interest
                                                                                 (Where available)

 39.       Office furniture



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                 Case 20-15102                    Doc 1          Filed 08/04/20 Entered 08/04/20 09:50:10              Desc Main
                                                                  Document     Page 11 of 41
 Debtor         Martha’s Event Planning & Décor, LLC                                          Case number (If known)
                Name

            Desk, file cabinet, writing board, shelves,
            refrigerator, freezer, microwave                                                $0.00                                    $600.00



 40.        Office fixtures

 41.        Office equipment, including all computer equipment and
            communication systems equipment and software
            used computer and used printer                                                  $0.00                                    $350.00



 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                        $950.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                  Case 20-15102                       Doc 1           Filed 08/04/20 Entered 08/04/20 09:50:10                                         Desc Main
                                                                       Document     Page 12 of 41
 Debtor          Martha’s Event Planning & Décor, LLC                                                                Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $310.39

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                    $250.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                               $950.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                $1,510.39         + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                    $1,510.39




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                 Case 20-15102                    Doc 1          Filed 08/04/20 Entered 08/04/20 09:50:10                    Desc Main
                                                                  Document     Page 13 of 41
 Fill in this information to identify the case:

 Debtor name         Martha’s Event Planning & Décor, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 20-15102                    Doc 1          Filed 08/04/20 Entered 08/04/20 09:50:10                                          Desc Main
                                                                  Document     Page 14 of 41
 Fill in this information to identify the case:

 Debtor name         Martha’s Event Planning & Décor, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                     amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                           $0.00
           ADT                                                                  Contingent
           PO Box 371878                                                        Unliquidated
           Pittsburgh, PA 15250                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    security system
           Last 4 digits of account number      1975
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $129.01
           Advanced Disposal Solid Waste                                        Contingent
           Midwest, LLC-T2                                                      Unliquidated
           2230 Ernie Krueger Circle                                            Disputed
           Waukegan, IL 60087
                                                                             Basis for the claim:    waste removal service
           Date(s) debt was incurred
           Last 4 digits of account number      0000                         Is the claim subject to offset?       No     Yes


 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $804.33
           Alarm Detections Systems, Inc.                                       Contingent
           1111 Church Road                                                     Unliquidated
           Aurora, IL 60505                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    security system
           Last 4 digits of account number      0143
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $17,373.76
           Amin & Shah Solutions, LLC                                           Contingent
           3775 West Arthur Avenue                                              Unliquidated
           Lincolnwood, IL 60712                                                Disputed
           Date(s) debt was incurred
                                                                                            lease of commerical space commonly known as 3363
                                                                             Basis for the claim:
           Last 4 digits of account number      Road                         Sheridan Road, Zion, IL 60099
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                       page 1 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         47673                                              Best Case Bankruptcy
                 Case 20-15102                    Doc 1          Filed 08/04/20 Entered 08/04/20 09:50:10                                          Desc Main
                                                                  Document     Page 15 of 41
 Debtor       Martha’s Event Planning & Décor, LLC                                                    Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $150.00
          Bertha Hernandez                                                      Contingent
          2918 Ezequiel Ave                                                     Unliquidated
          Zion, IL 60099                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    client deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $314.76
          ComCast Business                                                      Contingent
          PO Box 4928                                                           Unliquidated
          Oak Brook, IL 60522                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    utility service
          Last 4 digits of account number       6270
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $978.00
          ComEd                                                                 Contingent
          PO Box 6111                                                           Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    electric service
          Last 4 digits of account number       4126
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $300.00
          Concepcion Sanchez                                                    Contingent
          38432 North Geragthy Avenue                                           Unliquidated
          Waukegan, IL 60087                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    client deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $300.00
          Crystal Moralez                                                       Contingent
          715 North Butrick Street                                              Unliquidated
          Waukegan, IL 60085                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    client deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $800.00
          Denice Garcia                                                         Contingent
          7112 37th Avenue                                                      Unliquidated
          Kenosha, WI 53142                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    client deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $300.00
          Diana Carillo                                                         Contingent
          4263 Greenleaf Court                                                  Unliquidated
          Apartment 207                                                         Disputed
          Park City, IL 60085
                                                                             Basis for the claim:    client deposit
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-15102                    Doc 1          Filed 08/04/20 Entered 08/04/20 09:50:10                                          Desc Main
                                                                  Document     Page 16 of 41
 Debtor       Martha’s Event Planning & Décor, LLC                                                    Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $300.00
          Elizabeth Castillo                                                    Contingent
          325 East Lake Park Avenue                                             Unliquidated
          Round Lake, IL 60073                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    client deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,440.00
          Elizabeth Perez                                                       Contingent
          1820 North Delany Road                                                Unliquidated
          Apartment 120                                                         Disputed
          Gurnee, IL 60031
                                                                             Basis for the claim:    client deposit
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $300.00
          Evelyn Gomez                                                          Contingent
          38285 North Sheridan Road Lot #83                                     Unliquidated
          Beach Park, IL 60087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    client deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $300.00
          Felicita Hernandez                                                    Contingent
          4205 Gregory Drive                                                    Unliquidated
          Zion, IL 60099                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    client deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $300.00
          Gabriela Miranda                                                      Contingent
          1402 North Jackson                                                    Unliquidated
          Waukegan, IL 60085                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    client deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,450.00
          Gabriela Telles                                                       Contingent
          723 New York Street                                                   Unliquidated
          Waukegan, IL 60085                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    client deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,300.00
          Giselle Espinosa                                                      Contingent
          119 Mariposa Avenue                                                   Unliquidated
          Waukegan, IL 60087                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    client deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 3 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-15102                    Doc 1          Filed 08/04/20 Entered 08/04/20 09:50:10                                          Desc Main
                                                                  Document     Page 17 of 41
 Debtor       Martha’s Event Planning & Décor, LLC                                                    Case number (if known)
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $300.00
          Gloria Alvarez                                                        Contingent
          421 Franklin Street                                                   Unliquidated
          Waukegan, IL 60085                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    client deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $300.00
          Marbiel Aguilar                                                       Contingent
          3472 Charleston Road                                                  Unliquidated
          Waukegan, IL 60087                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    client deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,600.00
          Maria Guerra                                                          Contingent
          2318 Jethro Ave                                                       Unliquidated
          Zion, IL 60099                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    client deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $300.00
          Martha Garcia                                                         Contingent
          38569 North Sheridan                                                  Unliquidated
          Zion, IL 60099                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    client deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $900.00
          Minerva De La Cruz                                                    Contingent
          99 South Butrick Street, #101                                         Unliquidated
          Waukegan, IL 60085                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    client deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $300.00
          Miriam Cazares Vega                                                   Contingent
          38047 North Charleston Road                                           Unliquidated
          Waukegan, IL 60087                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    client deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,300.00
          Nancy Martinez                                                        Contingent
          1126 Pine Street                                                      Unliquidated
          Waukegan, IL 60085                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    client deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 4 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-15102                    Doc 1          Filed 08/04/20 Entered 08/04/20 09:50:10                                          Desc Main
                                                                  Document     Page 18 of 41
 Debtor       Martha’s Event Planning & Décor, LLC                                                    Case number (if known)
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $210.75
          North Shore Gas                                                       Contingent
          PO Box 6050                                                           Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    natural gas service
          Last 4 digits of account number       0004
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $300.00
          Raul Delgadillo                                                       Contingent
          3011 Elim Avenue                                                      Unliquidated
          Zion, IL 60099                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    client deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $300.00
          Rogelio Tabares                                                       Contingent
          2611 Hermon Avenue                                                    Unliquidated
          Apartment 1W                                                          Disputed
          Zion, IL 60099
                                                                             Basis for the claim:    client deposit
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Small Business Association                                            Contingent
          801 Tom Martin Drive                                                  Unliquidated
          Suite 120                                                             Disputed
          Birmingham, AL 35211
                                                                             Basis for the claim:    business loan
          Date(s) debt was incurred
          Last 4 digits of account number       8108                         Is the claim subject to offset?     No       Yes


 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $217.84
          Statewide Insurance Solutions                                         Contingent
          36911 North Greenbay Road                                             Unliquidated
          Waukegan, IL 60087                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    collection
          Last 4 digits of account number       9501
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $600.00
          Thomas Mandujano                                                      Contingent
          2200 Joppa Avenue                                                     Unliquidated
          Zion, IL 60099                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    client deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $200.00
          Valentina Casarrubias                                                 Contingent
          3204 Lebanon Avenue                                                   Unliquidated
          Apartment 207                                                         Disputed
          Zion, IL 60099
                                                                             Basis for the claim:    client deposit
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 5 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-15102                    Doc 1          Filed 08/04/20 Entered 08/04/20 09:50:10                                          Desc Main
                                                                  Document     Page 19 of 41
 Debtor       Martha’s Event Planning & Décor, LLC                                                    Case number (if known)
              Name

 3.33      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $1,160.00
           Waukegan Gurnee Glass                                                Contingent
           1200 Estes Street                                                    Unliquidated
           Gurnee, IL 60031                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    collection
           Last 4 digits of account number      1681
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the            Last 4 digits of
                                                                                                      related creditor (if any) listed?                  account number, if
                                                                                                                                                         any
 4.1       Amin and Shah Solutions, LLC
           Dept. 10355                                                                                Line     3.4
           PO Box 87618
                                                                                                             Not listed. Explain
           Chicago, IL 60680

 4.2       Capital Premium Financing
           12235 South 800 East                                                                       Line     3.30
           Draper, UT 84020
                                                                                                             Not listed. Explain

 4.3       Capital Premium Financing, Inc.
           PO Box 660232                                                                              Line     3.30                                      9501
           Dallas, TX 75266-0232
                                                                                                             Not listed. Explain

 4.4       Small Business Association
           PO Box 740192                                                                              Line     3.29                                      8108
           Atlanta, GA 30374-0192
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                            0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                       41,828.45

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                            41,828.45




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 6 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                 Case 20-15102                    Doc 1          Filed 08/04/20 Entered 08/04/20 09:50:10                      Desc Main
                                                                  Document     Page 20 of 41
 Fill in this information to identify the case:

 Debtor name         Martha’s Event Planning & Décor, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 20-15102                    Doc 1          Filed 08/04/20 Entered 08/04/20 09:50:10                  Desc Main
                                                                  Document     Page 21 of 41
 Fill in this information to identify the case:

 Debtor name         Martha’s Event Planning & Décor, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 20-15102                    Doc 1          Filed 08/04/20 Entered 08/04/20 09:50:10                              Desc Main
                                                                  Document     Page 22 of 41



 Fill in this information to identify the case:

 Debtor name         Martha’s Event Planning & Décor, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ILLINOIS

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $31,766.37
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $150,550.65
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $124,520.01
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                  Case 20-15102                   Doc 1          Filed 08/04/20 Entered 08/04/20 09:50:10                                 Desc Main
                                                                  Document     Page 23 of 41
 Debtor      Martha’s Event Planning & Décor, LLC                                                       Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case 20-15102                    Doc 1          Filed 08/04/20 Entered 08/04/20 09:50:10                                   Desc Main
                                                                  Document     Page 24 of 41
 Debtor        Martha’s Event Planning & Décor, LLC                                                         Case number (if known)



       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates               Total amount or
                the transfer?                                                                                                                               value
                Address
       11.1.    Hitchcock & Associates, PC
                53 W. Jackson Blvd
                Suite 724
                Chicago, IL 60604                                    Attorney Fees                                                                       $1,800.00

                Email or website address
                tom@tomhitchcock.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers           Total amount or
                                                                                                                         were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                     Date transfer          Total amount or
               Address                                           payments received or debts paid in exchange                was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                      Dates of occupancy
                                                                                                                             From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                  Case 20-15102                   Doc 1          Filed 08/04/20 Entered 08/04/20 09:50:10                           Desc Main
                                                                  Document     Page 25 of 41
 Debtor      Martha’s Event Planning & Décor, LLC                                                       Case number (if known)



    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 20-15102                    Doc 1          Filed 08/04/20 Entered 08/04/20 09:50:10                                  Desc Main
                                                                  Document     Page 26 of 41
 Debtor      Martha’s Event Planning & Décor, LLC                                                       Case number (if known)




21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 20-15102                    Doc 1          Filed 08/04/20 Entered 08/04/20 09:50:10                             Desc Main
                                                                  Document     Page 27 of 41
 Debtor      Martha’s Event Planning & Décor, LLC                                                       Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       Ah Financial, Inc.
                    1800 West 18th Street
                    Chicago, IL 60608
       26a.2.       TACS Tax & Accounting Consulting & Serv.
                    33149 US-45
                    Grayslake, IL 60030

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 20-15102                    Doc 1          Filed 08/04/20 Entered 08/04/20 09:50:10                            Desc Main
                                                                  Document     Page 28 of 41
 Debtor      Martha’s Event Planning & Décor, LLC                                                       Case number (if known)




    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         August 4, 2020

 /s/ Martha Rosiles                                                     Martha Rosiles
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Owner

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
Case 20-15102   Doc 1   Filed 08/04/20 Entered 08/04/20 09:50:10   Desc Main
                         Document     Page 29 of 41
                 Case 20-15102                    Doc 1          Filed 08/04/20 Entered 08/04/20 09:50:10                       Desc Main
                                                                  Document     Page 30 of 41
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re       Martha’s Event Planning & Décor, LLC                                                             Case No.
                                                                                 Debtor(s)                    Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     1,800.00
             Prior to the filing of this statement I have received                                        $                     1,800.00
             Balance Due                                                                                  $                         0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     August 4, 2020                                                              /s/ Thomas R. Hitchcock
     Date                                                                        Thomas R. Hitchcock 6195164
                                                                                 Signature of Attorney
                                                                                 Hitchcock & Associates, PC
                                                                                 53 W. Jackson Blvd
                                                                                 Suite 724
                                                                                 Chicago, IL 60604
                                                                                 312 551 6400 Fax: 312 674-7329
                                                                                 tom@tomhitchcock.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 20-15102            Doc 1       Filed 08/04/20 Entered 08/04/20 09:50:10                        Desc Main
                                                   Document     Page 31 of 41
         HITCHCOCK & ASSOCIATES, P.C.                                            Articie 2. Professional Fees and Costs
                                                                                                                                 回国
                                                                      2.1The Clientsh訓payto the Law Firm, Priorto the LawFirm
                          CHAPTER 7                                   COmmenCing any work on the Ciient        s behaIf, PrOfessionai

             ENGAGEMENT AGREEMENT                                     垂墜in the amount of ;1,800.00 (CIients InitiaIs:
                                                                      :       )・ The professionaI fees described above旦gJ哩塾
                                                                      include court ∞Sts PaVabIe bythe Client in the amount of

Martha s Event PIanning & Decor, LLC, (the ′′ciient   or              $335.00, Or SuCh other amount of court costs as sha= be
  you〃), by entering into this ′′Engagement Agreement
                                                                      established under the Bankruptcy Code or rules promulgated
hereby engages and retains Hitchcock & Associates, P,C., a            thereunderfrom time to time.
debt reiief agency and law firm (the ′′Law Firm       ), SOIeiy to

represent the Ciient (i〉 to evaluate the CIient,s financiaI           2.2Thefees include consuItingwith the CIientto discussthe
Circumstances, (ii) to expIain to the CIientthe Client    s options   Client,s fin∂nCiaI condition and possibIe solutions; PrePa而g,

Which may be availabie to the C=ent considering such                  輔ngand amendingtheClient           s bankrupteyschedulesand a=

financiaI circumstances inciuding but not limited tothe輔ng            documents required to be filed by the Bankruptcy Code;
With the CIerk of the Bankruptcv Court a petition (the                appearing at the Client        s    341 Meeting of Creditors;
′′petition       ) for relief under chapter 7 or chapter 13 ofTitle
                                                                      negotiating reaffirmation agreements with the CIient             s

ll U.S.C, (the ′′Bank…PtCγ Code            ) in the United States     SeCu「ed creditors; PrOViding the sections 342(b)(1), 527 and

Bank「uptcy Co即t for the Northem District o川inois (Client,s            521 notices which are attached hereto; and coope融ngwith
′′Bankruptcy Case      〉, and (iii) ifthe Ciient after consuItation
                                                                      the Trustee assigned to the case. This fee expresslydoes not
With the Law Firm determines in its soie discretion that it is        incIude any obligation on the Law Firm to prosecute or
in the Client    s best interests, tO剖e a chapter 7 Petition on       defend anyand/or aII contested motions and/o「anyand a=

behalf of the CIient and prosecute and conciude CIient,s              adversarv proceedings (′    Additional Services      ), Which maY

Chapter 7 Bankruptcy Case.                                            arise as a resuIt ofthe CIient       s bankruptcy case. Anything

                                                                      herein to the contrary, both the Law Firm and the CIientw紺

                Articie l. Theしaw Firm′s Duties                       endeavor to be fai「 and reasonabIe with each other in ali

                                                                      b冊ng matters.

l.1 The Law Firm sha= investigate and advise the Client
regarding its interests. The Client understands and                   2.3 A= retainers described herein, inciuding a= future
acknowiedges to the Law Firm that the Ciient,s Bankruptcy             retainers, are eXPreSSly agreed to be          ′advance payment

Case may be complex, and thatthe Law Firm        s investigation      retainers〃 as described in ln re: Production Associates, 」td.

Of and work on the Ciient          s Bankruptcy Case sh訓not           264 B.R. 180 (Bkrtcy. N.D.川2001) and Dowling v. Chicago

COmmenCe untiI the Client signs, dates and deiivers this              OptionsAssociates, inc., 2007 WL 128879 (町. TheLawFirm

Engagement Agreement to the Law Firm. Therefore, the                  W用    commingle the retainer and any futu「e retainer

C=ent also understands and acknowledges to the Law Firm               immediately upon receipt with their generaI funds being
that discovery in the Ciient     s Bank「uptcy Case and/or other       ObIigated oniyto refund an amountequaItothe unearned
future events mav change the Law Firm′s advice regarding              POrtion thereof, if anv, PrOmPtlv after the termination ofthe
the Client   s lnterests, Perhaps in a significant or material        Law Firm   s services. OrdinariIy, Ciient has the option to

Way. The Law Firm is not o帥gated to begin ortocontinueto              request that the retainer be considered a    secu「ity retainer

PrOSeCute Or defend any ciaim that in theしaw Firm           s sole    Where Client continues to have an interest in the funds, but

PrOfessionaI judgment is or becomes objectiveIy or                    C=ent recognizes and agrees that the Law Firm wouId not
SubjectiveIy frivoIous, Can On教y be brought in bad faith, Or          undertakethe representation on that basis, The Law Firm is
Whose continued prosecution comes to or may constitute                Obiigated bythe DowIing caseto advise C=ent ofthe reason
bad faith, Violates o「 comes to or mav violate any ruie or            theywouid decIineto represent Ciient on a secu両y retainer

COde of professionaI ethics, Or has or comesto or may have            basis, and thatreason isthe LawFirm do notdesireevento
SO冊tle chance of success on the merits that it is not                 POtenti訓y compete with the creditors of the CIient on a
reasonable to expect the Law Firm to continue to invest its           SeCuritY retainer basis.
time and effort to further prosecute the CIient,s Bankruptcy
Case.


1"2 The Law Firm is specificaIly under no obiigation to               2.4   Compensation w紺be paid to the Law Firm attheir

PrOSeCute Or tO defend anY aPPeai by reason ofthis                    CuStOmary hourly rates for a= Additionai Services (incIuding
Engagement Agreement.                                                 aii para‑PrOfessionaI staff) as they exist from time to time.
                                                                      The rates are currentIy ;250 per hour for attomey′s time,
               Case 20-15102         Doc 1     Filed 08/04/20 Entered 08/04/20 09:50:10                  Desc Main
                                                Document     Page 32 of 41
and $85 per hourfor para‑PrOfessionaI   stime. 1n addition, if     possess o「 are bevond the C=ent′s knowiedge and sk川・

for any reason the attomey‑Client reiationship is terminated       Accordingiy, Where and to the extent appropriate′ the Law

byeitherofthe Parties,then upon suchtermination the Law            Firm sha= take direction from the CIient upon the CIient    s

Firm w… prepare an accounting and forward thesametothe             wr請en demand but onlvwhere and to the extentthe same

C=ent and charge the Client on an hourIy basis for a= time         do not impinge upon the Law Firm,s professionaI

expended by the Law Firm up until thetime oftermination′           responsib柵es and legai judgment, Or Where a fuII

including the preparation ofthe accounting.                        consultation with the Ciient regarding the same is not
                                                                   practicaI given reievant circumstances and/or timing.
2.5 A= expenses incurred, and disbursements made bythe
Law Firm on the Ciient′s behaIf in connection with this            3.3 Nothing herein sha= be construed to limitthe Law Firm′s

matter w川be payabie by the Client in addition to the               Responsib嗣es under the川inois Code of Professional

                                                                   Responsib冊y, but it is the Parties′ desire that the provisions
professionai fees. Such expenses typica=y incIude′ but are
not limited to: tranSCripts, iong distance telephone c訓s′          hereof be interpreted to the greatest extent possibIe to
                                                                   conform to said冊nois Code of ProfessionaI Responsib冊y.
photocopYing, meSSengerS′ and reguIar and eIectronic ma=
services. The foregoing =st is by way of exampIe oniy′ and the

omission of anycharge, eXPenSe, Or disbursementfromsajd                         Article 4. Contract Construction
=st is not intended as a limitation for such possible charges.
The Law Firm w川genera=vb冊he CIientforsuch costs once               4.1This EngagementAgreementsha= be construed undera
a month unless the costs incurred are so insignificant as not      rule of reasonabieness atthetjme itwas entered, eXamining
tojustifya b冊ng. lnthecaseofanycostthe LawFirm deem                any provision thereof with a mind that the Parties hereto

exceptionai in thejr soIe discretion, the Law Firm may             were acting in good faith and without oppression′

request payment in advance or payment directIy from the            attemptingto reach a fairand equitabIe meansonwhichthe
CIient to the provider.                                            しaw Firm couid pursue the C=ent′s lnterests forthe C=ent



2,6 1fthe Client specifica=y objects in writing to any charge      4.2   This Engagement Agreement shaIi be construed

appearing on any b川rendered bythe Law Firm′ the Ciient             accordingto the laws ofthe State of冊nois and the Pa面es

w紺paywithin onemonthofthedateofanyb紺anyanda=                       agree to submitto thejurisdiction of any State Court in the
charges to which the CIient does not specificaiIy object in        Circuit Court of Cook County.

writing. The Law Firm is aIways w冊ngto discuss its charges

with the Client, butthe CIient agreesthat any b帖n regardto         4.3   Subject to any ruIe, PrOCedure or court order that is

which the Ciient does not object in writingto the Law Firm         adopted bythe courts in this jurisdiction which are exp「essIy

within one month of the date thereof shaII constitute an           incorporated by reference into this EngagementAgreement
 ′′accountstated′′ and the CIientsh訓no Ionger beentitledto         and made a part hereof, the Parties acknowledgethatthis
 dispute the same. The reason for setting this deadline is to       Engagement Agreement embodies the fu= unde「standing of

 keep any objections (and the memories that underiie them          the Parties hereto and is a fuliv integrated agreement that
 for a旧he Parties) from becoming staIe, and to encourage            mav onIybe aitered oramended bya writingsigned by both
 the Ciientto bring any bi=ing controversiestothe LawFirm      s    Pa巾ies.

 attention as soon as possible to foster a speedy resoiution
 thereof.                                                                     Articie 5.しegal Advice Regarding This

                                                                                     Engagement Ag「eement

            Article 3. Theしaw Firm   s Authority To Act
                                                                    5.1 The Law Firm is not representingthe CIientregardingthe
 3.1 ln matters of professionaI responsib掴ty, the Law Firm          CIient ente「ing into this Engagement Agreement, nOr isthe

 sha= act in theirown discretion astheydeem properunder             Law Firm rendering anv Iegai advice to the CIient regarding
 the appIicabIe rules of court and the冊nois Code of                 the same. The C=ent acknowIedges thatthe Law Firm has
 Professional Responsib冊y and the Rules of any Court in             recommended to and advised the Client that the Client
 Which the case is prosecuted, and withoutanydirectionfrom          Should retain the Client   s own independent legai advicefrom

 the CIient.                                                        iegai counseI other than the Law Firm regarding the CIients
                                                                    entering into this Engagement Ag「eement with the Law

 3.2 The Ciient recognizes that the Law Firm possesses special      Firm, and that the CIient has indeed obtained such
 Sk川s and training in legal matterswhichtheC=entdoes not            independent legal advice or has knowingly waived the



                                                                                                                     2IPage
             Case 20-15102            Doc 1      Filed 08/04/20 Entered 08/04/20 09:50:10                    Desc Main
                                                  Document     Page 33 of 41
CIient   s right, and the Firm   s advice to the CIient, tO Obtain         d) lnformation thatyou provide duringyourcase
SuCh independent advice from legai counsei other than the                     may be audited pursuant to provisions ofthe
Firm.                                                                         Bankruptcy Code. Faiiure to provide such
                                                                              information may resuIt in dismissal ofthe case
            A面cle 6. GeneraI; CIient DiscIosures                              underthis titie or other sanction, incIuding
                                                                              Criminai sanctions, This is solely your
6.1 Either party may terminate Ciient        s engagement ofthe               responsib帖ty.

Law Firm but onIY bygivingwritten noticetothe other party                  e) By signing beIow, YOu aCknowiedge that the Law
at the designated or last known address of the party                          Firm has fu=y expIained your o帥gations set forth

receivingsuch termination notice, Subject in the case ofthe                   above toyou, yOu have had the opportunityto ask
Firm terminating engagementtothe Firm          s compliancewith               theしaw Firm questions and receive answers about

any appiicabie ruIes or codes of professional ethics and                      SuCh obIigations and you fu=y understand your
responsibiIities.                                                             Obligations set forth above,


6.2 ln addition to payingthe Firm       sfees and ali othercosts                   ArticIe 7, Required DiscIosures
Set forth in the Engagement Agreement, the CIient also
agrees: tO CarrγOutali ofthe C=ent       s o帥gations pursuantto      7,1 Underthe bankruptcy laws,the Ciient is requiredtotake
SeCtion 521 ofthe Bankruptcy Code; tO PrOVidetheしawFirm              a Credit CounseIing Course prior to the帥ng ofthe Client       s

fu=, honest and accurate discIosures of a= the C=ent    s assets,    bankruptcv petition and a FinanciaI Management Course
iiabiIities and financial information; tO nOtifythe LawFirm of       Priortothe discharge ofthe Client   s bankruptcy, iftheCiient
any change or anticipated change in the C=ent                   s    faiIs to compiete these courses the CIient   s bankruptcy wili

Circumstances; and to compIy with appiicable law.                    be denied.


6,3 DiscIosure Pursuantto ll U.S.C. &527(a)〈2).                      7.2    Section 527 of the Bankruptcy Code requires a debt

    a) A旧nformation that you are required to provide                 reiief agency to provide an assisted person with the
          With a petition and thereafter during a case under         fo=owing: Acopyofthe notice prepared bythecIerkofthe
          the Bankruptcv Code is required to be compIete,            BankruptcyCourt, in accordancewith the requirements of§

          accurate, and truthfuI.        This is∴SOIeIy your         342(b), Which the Client has been shown attheClient     sinitial

          responsib冊y.                                               COnSuitation and which contains a brief description of
    b) Ali assets and a旧iabiiities are required to be                Chapters 7, 11, 12, and 13 and thegenerai purpose, benefits,
          COmPIeteiy and accurately disciosed in the                 and costs of proceeding under each ofthose chapters; and
          documents filed to commencethe case, The                   the types of services availabie from credit counseIing
          Bankruptcy Code requires that you list the                 agencies; SPeCifying that a person who knowingly and
          replacementvalue ofeach asset. This must bethe             frauduIently conceals assets or makes a faise oath or
          repIacement value ofthe property at the date of            Statement under penaIty of periury in connection with a case
          舗ngthe petition, Without deducting for costs of            under this titIe shail be subject to fine, imprisonment, Or
          Saie or marketing, eStabiished afte「 a reasonabie          both; and that a= information suppIied by a debtor in
          inquirγ・ For propertY aCquired for personai, famtry        COnneCtion with a case under this titie is subject to
          Or househoid use, rePiacement value means the              examination by the Attorney GeneraI.
          Price a retaiI merchant wouId charge for property
                                                                     7.3 A旧nformation that the assisted person is required to
          Ofthat kind, COnSideringthe age and condition of
          the property. This is soleIy your responsib紺ty,
                                                                     PrOVide with a petition and thereafter during a case under
                                                                     this titIe is required to be compIete, aCCurate, and truthful;
    C〉     丁hefo=owing information, Which appears on
                                                                     a= assets and ai川ab冊ies are required to be compIeteiyand
          OfficiaI Form 22, Statement of Current MonthIy
                                                                     accurateiy djsciosed in the documentsfiied to commencethe
          income is required to bestated afterthe
                                                                     CaSe, and the repIacementvaiue ofeach assetasdefined in §
          reasonable inquiry: Current mOnthIY income, the
                                                                     506 must be stated in those documents where requested
          amounts specified in section 707(b)〈2〉, and, in a
                                                                     after reasonabIe inquiry to estabiish such value; Current
          CaSe under chapter 13 ofthe Bankruptcy Code,
                                                                     monthly income,the amountsspecified in section 707(b)(2),
          disposable income 〈determined in accordance
                                                                     and, in a case under Chapter 13 0f this titie, disposabIe
          With section 707(b)(2). This is soIeiyyour
                                                                     income (determined in accordance with § 707(b)(2)) are
          responsib冊∨.




                                                                                                                        3lPage
            Case 20-15102         Doc 1       Filed 08/04/20 Entered 08/04/20 09:50:10                  Desc Main
                                               Document     Page 34 of 41
required to be stated after reasonabIe inquiry; and               amounts, yOu may need to make adjustments accordingiy.

information that an assisted person provides during his or        When you value YOur PrOPerty′ COnSider the prices for

her case may be audited pursuanttothistitle′ and fa冊reto          housing in your area, in newspapers for automobiIes′ and

provide such information may resuit in dismissaI ofthe case
                                                                  what you wouId pay for fumiture and cIothes at stores
under this titie or other sanction, incIuding a criminaI          se冊gsuch goods・ lfyou havean item ofuniqueorspecial

SanCtion.                                                         value, an aPPraisaI maY be necessary. When listing creditors′

                                                                  base information concerning the creditor on the most
7.4 1f YOu decide to seek bankruptcy reiief′ yOu Can
                                                                  current b紺or invoice. Some ofYOurPrOPerty is exemptand
represent yourself, yOu Can hire an attorney to represent
                                                                  may be retained according to the exemptions that theしaw
VOu, OryOu Can gethelp in some loca=tiesfrom a bank「uptcy         Firm has reviewed at your consultation. 1f a creditor has a
petition prepa「er who is not an attorney. The law requires an     Iien on exempt propertv, the Iien may be avoidabIe, OryOu
attomey or bankruptcy petition preparer to give you a
                                                                  may have to payto keep the property.
written contract specifying what the attomey or bankruptcy
petition preparerw川do foryou and how much itw紺cost"               AGREED AND ACKNOWLEDGED BY CLiENT:
Obtain a copy of and carefu=y review the contract before
you hire anyone. The fo=owing information expiains what           DEBTOR:
must be done in a routine bankruptcy case to heIp you
evaiuate how much service you need. Before f航g a

bankruptcycase, eitheryou oryourattorneYShouId anaIyze〆言
                                                                  Print Name: Martha Rosiles, Owner
your eligib冊y for d冊erent forms of debt relief availabIe
under the Bankruptcy Code and decide which form of reIief
is most Iikeiy to be beneficiai for you・ Be sure you
                                                                  HiTCHCOCK & ASSOCIATES, PC.:
understand the reIief you can obtain and its Iimitations・ To

fiIe a bankruptcy case, documents must be prepared
                                                                  /s几homas R. Hitchcock
COrreCtiy and f=ed with the bankruptcy court. You w川have
                                                                  THOMAS R. HiTCHCOCK
to pay a舗ngfee to the bankruptcy court. Once your case
starts, yOu muSt attend the required first meeting of
creditors, Where you may be questioned by a court official
CaIled a    ′trustee   and by creditors. 1fyou choose to fiie a

Chapter 7 case,VOu may be asked bya creditorto rea冊rm a
debt. You may want help deciding whether to do so. A
c「editor is not permitted to coerce vou into rea怖rming YOur

debts. Ifvou chooseto fiie a Chapter 13 case, in which you
repay your c「editors what you can afford over 3 to 5 years,

you mayaisowant heIp preparingyour Chapter 13 plan and
With the confirmation hearing on your pIan, Which wi= be
before a bankruptcy judge. if you seiect another type of
reIief under the Bankruptcy Code other than Chapter 7 or
Chapter 13, yOu Shouid consuIt someone fam冊ar with that

type of reiief. Your bankruptcy case may also invoive
iitigation. You are generaily permitted to represent yourself
in =tigation in bankruptcy court, but onIy Iawyers, nOt
bankruptcy petition preparers, Can give you Iegal advice in
that rega「d.


7.与To compile your income refer to recent paystubs

accounting for all income.           Review your monthiy

expenditures and make your best estimate on cash
expenditures. 1f you are required to pass a ′′means test

because ofyour income, VOur eStimated monthiv expenses
W紺be based upon IRS aiIowances based on the area in
Which YOu live. If YOur eXPenSeS eXCeed the a=otted



                                                                                                                   4lPage
                 Case 20-15102                    Doc 1          Filed 08/04/20 Entered 08/04/20 09:50:10              Desc Main
                                                                  Document     Page 35 of 41




                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      Martha’s Event Planning & Décor, LLC                                                        Case No.
                                                                                  Debtor(s)             Chapter    7




                                                     VERIFICATION OF CREDITOR MATRIX

                                                                                        Number of Creditors:                                 37




            The above-named Debtor(s) hereby verifies that the list of creditors is true and correct to the best of my
            (our) knowledge.




 Date:       August 4, 2020                                            /s/ Martha Rosiles
                                                                       Martha Rosiles/Owner
                                                                       Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
Case 20-15102   Doc 1   Filed 08/04/20 Entered 08/04/20 09:50:10   Desc Main
                         Document     Page 36 of 41
    Case 20-15102   Doc 1   Filed 08/04/20 Entered 08/04/20 09:50:10   Desc Main
                             Document     Page 37 of 41


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      ADT
                      PO Box 371878
                      Pittsburgh, PA 15250


                      Advanced Disposal Solid Waste
                      Midwest, LLC-T2
                      2230 Ernie Krueger Circle
                      Waukegan, IL 60087


                      Alarm Detections Systems, Inc.
                      1111 Church Road
                      Aurora, IL 60505


                      Amin & Shah Solutions, LLC
                      3775 West Arthur Avenue
                      Lincolnwood, IL 60712


                      Amin and Shah Solutions, LLC
                      Dept. 10355
                      PO Box 87618
                      Chicago, IL 60680


                      Bertha Hernandez
                      2918 Ezequiel Ave
                      Zion, IL 60099


                      Capital Premium Financing
                      12235 South 800 East
                      Draper, UT 84020


                      Capital Premium Financing, Inc.
                      PO Box 660232
                      Dallas, TX 75266-0232


                      ComCast Business
                      PO Box 4928
                      Oak Brook, IL 60522


                      ComEd
                      PO Box 6111
                      Carol Stream, IL 60197


                      Concepcion Sanchez
                      38432 North Geragthy Avenue
                      Waukegan, IL 60087
Case 20-15102   Doc 1   Filed 08/04/20 Entered 08/04/20 09:50:10   Desc Main
                         Document     Page 38 of 41



                  Crystal Moralez
                  715 North Butrick Street
                  Waukegan, IL 60085


                  Denice Garcia
                  7112 37th Avenue
                  Kenosha, WI 53142


                  Diana Carillo
                  4263 Greenleaf Court
                  Apartment 207
                  Park City, IL 60085


                  Elizabeth Castillo
                  325 East Lake Park Avenue
                  Round Lake, IL 60073


                  Elizabeth Perez
                  1820 North Delany Road
                  Apartment 120
                  Gurnee, IL 60031


                  Evelyn Gomez
                  38285 North Sheridan Road Lot #83
                  Beach Park, IL 60087


                  Felicita Hernandez
                  4205 Gregory Drive
                  Zion, IL 60099


                  Gabriela Miranda
                  1402 North Jackson
                  Waukegan, IL 60085


                  Gabriela Telles
                  723 New York Street
                  Waukegan, IL 60085


                  Giselle Espinosa
                  119 Mariposa Avenue
                  Waukegan, IL 60087


                  Gloria Alvarez
                  421 Franklin Street
                  Waukegan, IL 60085
Case 20-15102   Doc 1   Filed 08/04/20 Entered 08/04/20 09:50:10   Desc Main
                         Document     Page 39 of 41



                  Marbiel Aguilar
                  3472 Charleston Road
                  Waukegan, IL 60087


                  Maria Guerra
                  2318 Jethro Ave
                  Zion, IL 60099


                  Martha Garcia
                  38569 North Sheridan
                  Zion, IL 60099


                  Minerva De La Cruz
                  99 South Butrick Street, #101
                  Waukegan, IL 60085


                  Miriam Cazares Vega
                  38047 North Charleston Road
                  Waukegan, IL 60087


                  Nancy Martinez
                  1126 Pine Street
                  Waukegan, IL 60085


                  North Shore Gas
                  PO Box 6050
                  Carol Stream, IL 60197


                  Raul Delgadillo
                  3011 Elim Avenue
                  Zion, IL 60099


                  Rogelio Tabares
                  2611 Hermon Avenue
                  Apartment 1W
                  Zion, IL 60099


                  Small Business Association
                  801 Tom Martin Drive
                  Suite 120
                  Birmingham, AL 35211


                  Small Business Association
                  PO Box 740192
                  Atlanta, GA 30374-0192
Case 20-15102   Doc 1   Filed 08/04/20 Entered 08/04/20 09:50:10   Desc Main
                         Document     Page 40 of 41



                  Statewide Insurance Solutions
                  36911 North Greenbay Road
                  Waukegan, IL 60087


                  Thomas Mandujano
                  2200 Joppa Avenue
                  Zion, IL 60099


                  Valentina Casarrubias
                  3204 Lebanon Avenue
                  Apartment 207
                  Zion, IL 60099


                  Waukegan Gurnee Glass
                  1200 Estes Street
                  Gurnee, IL 60031
                 Case 20-15102                    Doc 1          Filed 08/04/20 Entered 08/04/20 09:50:10             Desc Main
                                                                  Document     Page 41 of 41



                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re      Martha’s Event Planning & Décor, LLC                                                       Case No.
                                                                                 Debtor(s)             Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Martha’s Event Planning & Décor, LLC in the above captioned action, certifies that
the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10%
or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:



    None [Check if applicable]




 August 4, 2020                                                      /s/ Thomas R. Hitchcock
 Date                                                                Thomas R. Hitchcock 6195164
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Martha’s Event Planning & Décor, LLC
                                                                     Hitchcock & Associates, PC
                                                                     53 W. Jackson Blvd
                                                                     Suite 724
                                                                     Chicago, IL 60604
                                                                     312 551 6400 Fax:312 674-7329
                                                                     tom@tomhitchcock.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
